                    Case 3:15-cv-00675-JBA Document 1437 Filed 01/31/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District District
                                             __________   of Connecticut
                                                                   of __________


        U.S. Securities and Exchange Commission                )
                             Plaintiff                         )
                                v.                             )      Case No. 3:15-cv-00675-JBA
                     Iftikar Ahmed, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Brown Rudnick LLP                                                                                             .


Date:          01/31/2020                                                           /s/ Anthony J. Boccamazzo
                                                                                         Attorney’s signature


                                                                              Anthony J. Boccamazzo, Bar # ct30747
                                                                                     Printed name and bar number
                                                                                        Brown Rudnick LLP
                                                                                     185 Asylum St., 38th Floor
                                                                                        Hartford, CT 06103

                                                                                               Address

                                                                                aboccamazzo@brownrudnick.com
                                                                                            E-mail address

                                                                                          (860) 509-6568
                                                                                          Telephone number

                                                                                          (860) 509-6614
                                                                                             FAX number
      Case 3:15-cv-00675-JBA Document 1437 Filed 01/31/20 Page 2 of 2



                                        CERTIFICATION
    I hereby certify that on January 31, 2020, a copy of the foregoing Notice of Appearance

was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operating of the Court's electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access this

filing through the Court's system.


                                                   /s/ Anthony J. Boccamazzo
                                                   Anthony J. Boccamazzo, Esq. (ct30747)
